DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In response to the amendment received on September 22, 2021:
Claim 1 has been canceled.  Claims 2-21 are pending.
Priority
This application has been filed as a continuation of U.S. Patent Application Serial No. 14/848,659, filed September 5, 2015, which claims priority to U.S. Provisional Application Serial No. 62/048,228, filed September 9, 2014.  These applications have been considered/reviewed for examination purposes.
Information Disclosure Statement
The information disclosure statements filed September 23, 2021 and August 19, 2022 have been placed in the application file and the information referred to therein has been considered as to the merits.
With respect to foreign language references with no translation of the document: “If no translation is submitted, the examiner will consider the information in view of the concise explanation and insofar as it is understood on its face, e.g., drawings, chemical formulas, English language abstracts, in the same manner that non-English language information in Office search files is considered by examiner in conducting searches.” See MPEP §609.04(a)(II) (D) and 37 CFR 1.98(a)(3)(ii). 
Copies of references cited by applicant in accordance with MPEP  § 609, § 707.05(b) and § 708.02 are not furnished to applicant with the Office action. Additionally, copies of references cited in continuation applications if they had been previously cited in the parent application are not furnished.  Since this application is a continuation application filed under 37 CFR 1.53 (b), the examiner has considered information, which has been considered by the Office in the parent applications. Such information need not be resubmitted in the continuing application unless the applicant desires the information to be printed on the patent.
Drawings
The drawings received June 10, 2021 are acceptable for examination purposes.
Specification
The specification received June 10, 2021 has been reviewed for examination purposes.
The disclosure is objected to because of the following informalities: the status of the parent application identified in the first sentence of the instant application should be updated since it has matured into a U.S. patent.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 is indefinite as it claims two distinct methods therein (a method of fabricating as in base claim 2 and a cycling method in claim 2).  The two methods are distinct as the first method is understood by one of ordinary skill in the art to constitute a method of fabricating whereas the invention of claim 7 is directed to a method of operating a fabricated electrochemical cell (cycling being a method of operating).  If the intent of claim 7 is to claim a method of operating the electrochemical cell, it may be better served to change the dependency of claim 7 from claim 3 (method of manufacturing) to claim 2 (an electrochemical cell).  Clarification is respectfully requested.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 11,038,178. Although the claims at issue are not identical, they are not patentably distinct from each other.
As to instant claim 2, U.S. Patent No. 11,038,178 claims an electrochemical cell comprising:
a first electrode, where in the first electrode is a lithium intercalation electrode (claim 1, lines 2-3), and wherein the first electrode comprises:
a layer comprising a first electroactive material, wherein the first electroactive material is a lithium intercalation compound (claim 1, lines 5-7); and
an inorganic lithium-ion-conductive layer disposed on a surface of the layer comprising the first electroactive material, wherein the inorganic lithium-ion-conductive layer comprises columnar particles (i.e. substantially aligned particles; claim 1, lines 8-18);
a liquid electrolyte, wherein the liquid electrolyte is an organic electrolyte (claim 1, lines 19-20; and 
a second electrode (claim 1, line 21).
As to instant claim 3, U.S. Patent No. 11,038,178 claims a method of fabricating an electrochemical cell comprising:
depositing an inorganic lithium-ion-conductive layer on a layer comprising a first electroactive material to form a first electrode, wherein the first electroactive material is a lithium intercalation compound, wherein the inorganic lithium-ion-conductive layer comprising columnar particles (i.e., substantially aligned particles; claim 1, lines 1-12); and
assembling the first electrode with a liquid electrolyte and a second electrode (claim 2, lines 13-14).
As to instant claims 4-5, U.S. Patent No. 11,038,178 claims at least a portion of the first electroactive material is in direct contact with the liquid electrolyte (see claim 3).
As to instant claim 6, U.S. Patent No. 11,038,178 claims the inorganic lithium-ion-conductive layer comprises lithium; and at least a portion of the first electrode is in contact with the electrolyte (see claim 5).
As to instant claim 7, U.S. Patent No. 11,038,178 claims a method comprising cycling the cell claimed above, wherein the inorganic lithium-ion-conductive layer comprises lithium; and substantially inhibiting a species decomposed from the first electrode and/or a species decomposed from the electrolyte from residing at the second electrode (see claim 6).
As to instant claim 8, U.S. Patent No. 11,038,178 claims the inorganic lithium ion-conductive layer has a thickness of at least 0.1 microns and at most 10 microns (see claim 7).
As to instant claim 9, U.S. Patent No. 11,038,178 claims the layer comprising the first electroactive material comprise a plurality of particles of the first electroactive material (see claim 8).
As to instant claim 10, U.S. Patent No. 11,038,178 claims at least portion of the plurality of particles of the first electroactive material having a coating (see claim 9).
As to instant claim 11, U.S. Patent No. 11,038,178 claims the inorganic lithium-ion-conductive layer comprises a ceramic material (see claim 10).
As to instant claim 12, U.S. Patent No. 11,038,178 claims the same ceramic materials (see claim 11).
As to instant claim 13, U.S. Patent No. 11,038,178 claims the same surface roughness (see claim 12).
As to instant claim 14, U.S. Patent No. 11,038,178 claims the same particles having the same mean max cross-sectional dimension (see claim 13).
As to instant claim 15, U.S. Patent No. 11,038,178 claims the same porosity (see claim 14).
As to instant claim 16, U.S. Patent No. 11,038,178 claims the first electrode is a cathode (see claim 15).
As to instant claim 17, U.S. Patent No. 11,038,178 claims the same electroactive materials (see claim 16).
As to instant claim 18, U.S. Patent No. 11,038,178 claims the same electroactive materials (see claim 17).
As to instant claim 19, U.S. Patent No. 11,038,178 claims the same porosity for the inorganic lithium-ion-conductive layer by volume (see claim 18).
As to instant claim 20, U.S. Patent No. 11,038,178 claims the inorganic lithium-ion-conductive layer as a unitary material (see claim 20).
As to instant claim 21, U.S. Patent No. 11,038,178 claims the same porosity for the lithium-ion-conductive layer by volume (see claim 21).
As discussed above, U.S. Patent No. 11,038,178 claims the inorganic lithium-ion-conductive as columnar particles which is held to exemplify particles which are substantially aligned (as recited in the instant claims).  Thus the scope of U.S. Patent No. 11,038,178 is sufficient enough to read on the substantially aligned particles of the instant claims.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 2-7, 9, 11-12, 16-18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (KR 2009-0088637A).
	As to claim 2, Kim discloses a secondary battery (electrochemical cell) comprising first electrode 120, 220, 320, 420 and second electrode not shown but disclosed such as first electrode including an electroactive layer.  The first electrode 120, 220, 320, 420 can be either the negative or positive electrode, the positive electrode discussed at the bottom of page 4 of the machine translation embodying lithium intercalation compounds such as the various lithium metal oxides listed therein (page 4, ll. 148-163) notably LiCoO2 by example.  In Figs. 2 and 4, the inorganic lithium-ion-conductive layer 240, 430 is deposited on the surface of the electrode 220, 420, respectively.  The inorganic lithium-ion-conductive layers shown in Figs. 2 and 4 comprise an array of substantially aligned particles.  The battery systems of Kim further include an organic liquid based electrolyte comprising an organic solvent and lithium salt (see pages 10-11 of the machine translation).
	As to claim 3, Kim discloses depositing the inorganic lithium-ion-conductive layer 240, 430 on the surface of the electrode 220, 420 and then assembling remainder of the battery components, second electrode and electrolyte are collectively to form the battery (examples).
	As to claims 4 and 5, the electroactive materials of the electrode are at least partially in direct contact with the liquid electrolyte.
	As to claim 6, the inorganic lithium-ion-conductive layer comprises lithium (see page 3 of the machine translation and examples) and the electrodes are in contact with the electrolyte for requisite electrochemical interaction.
	As to claim 7, Kim further teaches of cycling the batteries (charge and discharge tests see pages 12-13 of the machine translation).  The battery of Kim of claim 7 has the same positive electrode lithium intercalation materials, the same inorganic lithium-ion-conductive layer having substantially aligned particles therein disposed on the positive electrode intercalation (electroactive layer), and is further composed of a material comprising lithium.  Thus, there is a reasonable expectation that upon cycling of the battery of Kim, the battery will expectedly inhibit a species decomposed from the first electrode and/or a species decomposed from the second electrode.
	As to claim 9, the various embodiments which disclose fabrication of the positive electrode include preparing a material such as lithium cobalt oxide, mixing the oxide with a conductive agent (acetylene black powder) and a binder (polyvinylidene-fluoride powder), mixing them with the lithium cobalt oxide active material and forming a paste of the mixture (see page 11 of the machine translation).  Thus the lithium cobalt oxide described by Kim which is mixed with other powders and formed into a paste applied to a current collector is in powder form of a plurality of particles.
	As to claim 11-12, the inorganic lithium-ion-conductive layer comprises a ceramic material (see page 6 of the machine translation), including lithium oxide (see page 7 of the machine translation).
	As to claim 16, the first electrode 607 is the positive electrode which functions as a cathode (note that the term cathode can be applied to either electrode of a rechargeable battery depending on whether the battery is in discharge or charge mode).
	As to claims 17 and 18, as discussed above the positive electrode active material layer can be a variety of materials, lithium transition metal oxides in particular and include specific examples such as lithium cobalt oxide (see pages 4 and 11 of the machine translation) which is understood in the art to be an example of a lithium layered oxide.
	As to claim 20, at least the embodiment in Fig. 5, shows the inorganic lithium-ion-conductive layer as a unitary material.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (KR 2009-0088637A) as applied to claim 2 above, and further in view of Takahashi et al. (U.S. Patent No. 8,597,815).
	Kim does not teach of the thickness ranging from 0.1 to 10 microns.
	Takahashi discloses providing an inorganic layer in a battery system wherein the inorganic layer 13 has a preferred thickness of 0.3 microns to 5 microns (col. 9, ll. 35-48 as applied to claim 12).
	Takahashi teaches that providing a porous inorganic lithium ion conducting layer with a nominal thickness provides for a layer having high ion permeability when at a thickness of 5 microns or less.
	Therefore it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to modify the thickness of the  inorganic lithium ion conducting layer of Kim to have a thickness of 5 microns or less as taught by Takahashi since it would have provided a sufficient thickness for an inorganic lithium ion conducting layer having high ion permeability and high ion conductivity.  Generally, differences in ranges will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such ranges is critical. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (KR 2009-0088637A) as applied to claim 9 above, and further in view of either Sheem et al. (U.S. Patent Application No. 2013/0164624) or Hosoya (U.S. Patent Application No. 2009/0104532).
Kim does not teach of the electroactive particles having a coating.
Sheem teaches of providing a carbon coating on the surface of a positive electrode lithium intercalating material (abstract and examples) for the purpose of suppressing performance deterioration of a rechargeable lithium battery (para. [0009]). The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) See also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960). MPEP  §  2144.07.  See also KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).
Therefore it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to provide a coating to the positive electroactive particles of Kim since it would have suppressed performance deterioration of a rechargeable lithium battery.  
Hosoya teaches of providing a coating layer to at least a part of the composite oxide particle (positive electrode active material; see abstract and examples). This improves capacitance, provides excellent cycle characteristics and suppresses internal resistance (para. [0019]).
Therefore it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to provide a coating to the positive electroactive particles of Kim since it would have improved capacitance, provided excellent cycle characteristics and suppressed internal resistance.  The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) See also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960). MPEP  §  2144.07.  See also KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (KR 2009-0088637A) as applied to claim 2 above, and further in view of Visco et al. (U.S. Patent No. 6,025,094) or Affinito et al. (U.S. Patent Application Publication No. 2013/0017441).
Kim does not teach that the inorganic layer has a particular surface roughness.
Visco teaches that it advantageous to provide smooth, defect-free lithium inorganic glass layers with low surface roughness in lithium electrochemical cells to improve current distribution uniformity in the device, improve film adhesion and decrease residual stress (col. 10, II. 41-67). Affinito also teaches of controlling the surface roughness of lithium single-ion conducting layers in an electrochemical cell to be less than 20 microns (para. 45).
Therefore it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to modify the lithium inorganic glass layers of Kim to have minimal surface roughness as taught by Visco or Affinito since it would have provided a smooth, defect-free layer that would have provided improved current distribution uniformity in the device, improved film adhesion and decreased residual stress. Generally, differences in ranges will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such ranges is critical. In re Boesch. 617 F.2d 272, 205 USPQ 215 (CCPA 1980). In re Aller. 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). In re Hoeschele. 406 F.2d 1403, 160 USPQ 809 (CCPA 1969).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (KR 2009-0088637A) as applied to claim 9 above, and further in view of Kubo et al. (U.S. Patent Application No. 2011/0045348) or Endo et al. (JP 2004-362781A).
Kim does not teach of the particles having a mean maximum cross-section dimension between 1nm and 15 microns.
Control of the average size of the active material particles has been well known in the art to improve the electrochemical properties and dispersion properties of active material components.  Kubo taught that it was known in the art to regulate the mean maximum diameter dimension of the electrode material particles to be 15 microns or less (para. [0057]) and modification of the size can decrease internal resistance, increase ion mobility and improve battery performance.   Endo teaches of cathode active material having average maximum particle sizes less than 20 microns (see abstract, examples and Table 1). This provides for a positive electrode having good dispersibility, packing density, improved discharge load characteristic and excellent thermal stability.
Therefore it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to modify the active material particles of Kim have mean maximum diameter dimension of 15 microns or less as taught by either Kubo or Endo since it would have provided an active material layer with good dispersibility, packing density, improved discharge load characteristic and excellent thermal stability.  Generally, differences in ranges will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such ranges is critical. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919, F.2d 1575, 16 USPQ 2d 1934 (Fed. Cir. 1990).It has been held that when the difference between a claimed invention and the prior art is the range or value of a particular variable, then a prima facie rejection is properly established when the difference in the range or value is minor.  Titanium Metals Corp. of Am. v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (KR 2009-0088637A) as applied to claim 2 above, and further in view of either Hao et al. (CN 102637899A) or Sakauchi et al. (JP 2008-262768A).
Kim teaches that the positive electrode mix is coated as a slurry onto a current collector and subsequently dried.  The resultant coating having an inherent degree of porosity.
Kim does not teach of the porosity by volume in a range of about 10% to about 70%.
Hao teaches of a positive electrode porosity of 30-50% (abstract).  Sakauchi teaches of a positive electrode porosity in a range from 10-60% (abstract).  The porosity is held to improve electrolyte retention therein, stability, conductivity, charging/discharging cycle characteristics and life characteristics of the battery.
Therefore it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to modify the positive electrode porosity of Kim to be in a range of 10-70% as taught by either Hao or Sakauchi since it would have improved electrolyte retention, stability, conductivity, charging/discharging cycle characteristics and life characteristics of the battery.  Generally, differences in ranges will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such ranges is critical. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969). 
Claims 19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (KR 2009-0088637A) as applied to claim 2 above, and further in view of Takahashi et al. (U.S. Patent No. 8,597,815).
Kim does teach of the various embodiments therein as being porous (see pages 8-9 of the machine translation). In the embodiment of Fig. 4, the lithium-ion-conductive layer, made of only the inorganic material which has particles therein which are substantially aligned, has a relative low degree of porosity based on the morphology of the particles and interrelated orientation of the array of particles in the layer.  Thus suggesting a low degree of porosity for this embodiment.
Kim does not teach of a porosity of the lithium-ion-conductive layer as recited in claims 19 (10-30%) or 21 (less than 5%).
As to the range of claim 19:
Takahashi teaches of packing density ranging from 40-95% more preferably 70-90%, packing density being inversely descriptive or porosity (thus a packing density of 40-95% defines a porosity of 5-60% and a packing density of 70-90%, defines a porosity of 10-30%). The porosity of an inorganic lithium-ion-conductive layer is greater than or equal wherein the inorganic layer a porosity of at least 5% by volume and less than 60% by volume, preferably 10-30% (col. 9, ll. 4-16 and examples as applied to claim 19).  Takahashi acknowledges that the porosity can be adjusted to adjust or optimize the ion conductivity.
Adjusting or optimizing the degree of porosity of the inorganic lithium-ion-conductive layer to any preferred range would have been appreciable to one of ordinary skill in the art to provide for a sufficient degree of lithium ion mobility in the battery and achieve sufficient electrochemical performance.  Varying porosity of physical layers in a battery system for the purpose of improving ion mobility and electrochemical performance being within the skill of the ordinary worker in the art at the time the claimed invention was made.  When both a liquid electrolyte and an inorganic lithium-ion-conductive layer is present optimizing the degree of porosity of the inorganic lithium-ion-conductive layer to improve ion mobility would have been well within the skill of the ordinary worker in the art. This would have obtained a desired degree of ion conductivity and mechanical properties.  Varying such to a particular range would have been well regarded by a person of ordinary skill in the art and therefore an obvious optimizable parameter. It has been held that when the difference between a claimed invention and the prior art is the range or value of a particular variable, then a prima facie rejection is properly established when the difference in the range or value is minor.  Titanium Metals Corp. of Am. v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). In addition, there is no apparent criticality for the particular range of claim 85 compared to the disclosed inventive ranges of the instant invention (see pages 17-18 of the disclosure).  Generally, differences in ranges will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such ranges is critical. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969). 	  
As to the range of claim 21:
Kim does teach of the various embodiments therein as being porous (see pages 8-9 of the machine translation).  Kim further teaches of an embodiment in Fig. 4 where only the inorganic lithium-ion-conductive layer is provided with substantially aligned particles therein.
In the embodiments of Kim, the degree of porosity of the inorganic lithium-ion-conductive layer to lower levels would have also been within the skill of the ordinary worker in the art to provide sufficient electrochemical performance while further providing a limited degree of permeability to other components generated in the battery, thus providing a degree of improved safety while still providing good ionic mobility through the inorganic lithium-ion-conductive layer itself.
Modification of the degree of porosity of the inorganic layer would have been well within the skill of the ordinary worker in the art as an optimizable parameter to obtain a desired degree of ion conductivity and mechanical properties.  Varying such to a particular range would have been well regarded by a person of ordinary skill in the art and therefore an obvious optimizable parameter. It has been held that when the difference between a claimed invention and the prior art is the range or value of a particular variable, then a prima facie rejection is properly established when the difference in the range or value is minor.  Titanium Metals Corp. of Am. v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). In addition, there is no apparent criticality for the particular range of claim 85 compared to the disclosed inventive ranges of the instant invention (see pages 17-18 of the disclosure).  Generally, differences in ranges will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such ranges is critical. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969). 	 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGG CANTELMO whose telephone number is (571)272-1283. The examiner can normally be reached Mon-Thurs 7am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on (571) 272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GREGG CANTELMO/Primary Examiner, Art Unit 1725